ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2021 has been entered.
Status of the Claims
3.	This action is in response to papers filed 13 September 2021 in which claims 1, 8, 10, 15, and 17 were amended, claim 14 was cancelled, and new claims 20-22 were added, and in response to supplemental papers filed 31 January 2022 in which claims 1 and 17 were amended, no claims were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	All previous rejections are withdrawn in view of the amendments and the Declaration as discussed below.  
	Claims 1-2, 4-13, and 15-22 are under prosecution.
Interview Summaries
4.	The two interview summaries filed 11 February 2022 are acknowledged.  The records of the interviews are complete.
Claim Interpretation
5. 	As noted in the previous Office Action, the claimed “input portion” and “output portion” are interpreted as the “inlet portion” and “outlet portion” described in paragraph 0076 of the instant specification. 
Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
The Declaration under 37 CFR 1.132 filed 31 January 2022, in conjunction with the amendments filed 31 January 2022, is sufficient to overcome the previous rejections of the claims.  It is noted that the amendments include subject matter found allowable in view of the decision of the Patent Trial and Appeal Board (mailed 22 November 2021) in  U.S. Patent Application No. 15/221,143 (now U.S. Patent 11,261,484), of which this instant Application is a Divisional.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. 	Claims 1-2, 4-13, and 15-22 are allowed
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634